UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


In re:                                                      Chapter 7

MARK A. NORDLICHT,                                          Case No. 20-22782 (RDD)

                                   Debtor.


                ORDER DENYING MOTION FOR EXTENSIONS OF TIME

         Upon the motion, dated October 5, 2020 [Dkt. No. 40] (the “Motion”), of Richard

Stadtmauer and Marisa Stadtmauer (the “Stadtmauers”) for an order extending the Stadtmauers’

time (1) to file a motion to dismiss this case pursuant to 11 U.S.C. § 707(a)-(b), and/or (2), pursuant

to Fed. R. Bankr. P. 4004(b), to object to the discharge of the debtor herein (the “Debtor”) under

11 U.S.C § 727(a), and/or (3) pursuant to Fed. R. Bankr. P. 4007(c) to seek an exception to

discharge under 11 U.S.C. § 523(c), and/or (4) pursuant to Fed. R. Bankr. P. 4003(b)(1), to object

to the Debtor’s claimed exemptions, by notice of presentment, dated October 23, 2020 [Dkt. No.

46]; and upon the Debtor’s objection to the Motion, dated November 3, 2020 [Dkt No. 52], the

Stadtmauers’ notice of hearing, dated November 6, 2020 [Dkt No. 54] and reply, dated November

13, 2020 [Dkt No. 57], and the Debtor’s supplemental objection, dated November 15, 2020 [Dkt

No. 58]; and upon the record of the hearing held by the Court on the Motion on November 16,

2020 (the “Hearing”); and, after due deliberation and for the reasons stated by the Court in its

bench ruling at the conclusion of the Hearing, the Court determined that the Stadtmauers have not

sustained their burden of proof to show cause with respect to the requested extensions under Fed.

R. Bankr. P. 4004(b) and 4007(c) and that the Motion’s requests for the other extensions of time

are moot or premature and, therefore, that Motion should be denied as set forth herein; and it

appearing that no other or further notice or hearing is necessary, it is hereby


                                                   1
        ORDERED that the Motion’s request for an extension of time to file a motion to dismiss

this case pursuant to 11 U.S.C. § 707(a)-(b), is denied as moot; and it is further


        ORDERED that the Motion’s request for an extension of time pursuant to Fed. R. Bankr.

P. 4004(b) to object to the Debtor’s discharge under 11 U.S.C. § 727(a) is denied with prejudice;

and it is further


        ORDERED that the Motion’s request for an extension of time pursuant to Fed. R. Bankr.

P. 4007(c) to object to the dischargeability of a debt or to seek an exception to the discharge of a

debt under 11 U.S.C. § 523(c), is denied with prejudice; and it is further


        ORDERED that the Motion’s request for an extension of time pursuant to Fed. R. Bankr.

P. 4003(b)(1) to object to the Debtor’s claimed exemptions is denied as premature.


Dated: White Plains, New York
       November 23, 2020

                                       /s/Robert D. Drain
                                       UNITED STATES BANKRUPTCY JUDGE




                                                  2
